LAKE, Justice.
This action arises out of the controversy involved in the case of In Re Estate of Nancy S. Davis, 277 N.C. 134, 176 S.E. 2d 825, decided this day, to which reference is made for a more complete statement of the facts of the controversy. In that case, we affirmed the judgment of the Superior Court of Buncombe County, which reversed the order of the Clerk of that Court *150referred to in the complaint in this action. The judgment there affirmed vacated the order of the Clerk admitting to probate the document alleged by the plaintiff to be the will of Nancy Smith Davis and vacated the letters testamentary issued to the plaintiff herein. In the present action, the prayer of the complaint is for the issuance of an injunction until the said order of the Clerk of the Superior Court of Buncombe County “becomes final for lack of appeal, or until the same is modified, affirmed or reversed upon appeal.” The said order having been now reversed and the letters issued to the plaintiff vacated, this appeal is moot.
Appeal dismissed.
Justices Higgins and Huskins took no part in the consideration or decision of this case.